Citation Nr: 1100476	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The the issue of entitlement to a total disability rating 
based on unemployability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, this issue is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran's symptoms of PTSD have been 
described by medical providers as serious in degree, with Global 
Assessment of Functioning (GAF) scores ranging from 51 to 60, and 
symptoms most consistent with occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case,  
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir.  
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule). 

In this case, preadjudication VCAA notice was provided in an 
October 2007 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  The October 2007 letter also advised the Veteran 
of how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for PTSD.  In Dingess, 
the Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet.  
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment and personnel records, VA treatment records and 
examination reports, private treatment records, and lay 
statements.  The Board notes the Veteran receives Social Security 
benefits.  The Veteran has not indicated he receives these 
benefits based on disability.  Indeed, the record reveals that 
the Veteran retired from his job in 2004 at age 63, indicating he 
receives Social Security based on his age.  As such, no further 
action is required.  See Golz v. Shinseki, 590 F.3d 1317, 1320 
(Fed. Cir. 2010).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and by providing written 
argument in support of his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App.  
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.  
Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting  
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet.  
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he is entitled to an initial disability 
rating in excess of 50 percent for PTSD.  Such disability has 
been rated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective August 14, 2007. 

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation  and mood; and/or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010). 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as  
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2010). 

Turning to the evidence, a July 2007 statement from a private 
medical provider indicated that the Veteran was experiencing 
depressive symptoms at that time and that he experienced anxiety 
in the past.  Additionally, the provider indicated that the 
Veteran has insomnia and anger management problems which he 
stated are compatible with PTSD.  The provider opined that the 
PTSD the Veteran was suffering from at that time, as well as for 
many years prior, is associated to the experiences the Veteran 
endured during heavy combat in Vietnam. 

In April 2008, the Veteran underwent an initial evaluation and 
examination for PTSD.  On this occasion, the Veteran reported 
that upon his return from Vietnam, he began having nightmares and 
survival guilt, which he further indicated he continued to 
experience at the time of the examination.  Other symptoms that 
the Veteran reported experiencing included: avoidance of media 
about war; avoidance of conversation about his personal 
experiences while in Vietnam, with the exception of recently 
opening up to a few friends who are fellow Vietnam Veterans; self 
isolation and avoidance of socializing and social situations with 
the exception of only three close friends; his spouse's 
complaints of his inability to show affection towards her; 
problems with both his marital and social relationships, anger 
issues which the Veteran stated was the cause of him quitting his 
last job as an auto technician in 2004, troubles with sleep to 
include waking numerous times throughout the night and jumping 
out of bed in the middle of the night due to racing thoughts and 
nightmares; and an exaggerated startled response if approached 
unexpectedly or upon hearing unexpected noises.  The Veteran 
further indicated that he was and had been experiencing 
depressive symptoms such as decreased appetite, eating only two 
meals per day, a lower than usual libido, decreased energy in the 
afternoons, and feelings of depression.  

However, the April 2008 VA examination indicated that the Veteran 
was not experiencing any problems with his concentration or 
energy levels during the morning hours and that he was not 
experiencing any suicidal or homicidal ideations.  Furthermore, 
although the Veteran reported having an angry mood most of the 
time, which he stated has caused conflicts within his marriage, 
he further indicated that he has been married to his current wife 
for over 35 years and that he assists his daughter in raising his 
two granddaughters, all of whom live with the Veteran.  In 
addition, the Veteran does chores outside of the home and enjoys 
playing softball in the afternoons or evenings.  The examiner 
noted that the Veteran was dressed casually, spoke with 
spontaneous speech, and was cooperative with appropriate affect 
to context during this examination.  The Veteran's thought 
process was noted with no loosening of association or flight of 
ideation.  His thought content was noted to contain intrusive 
thoughts about his Vietnam experience, no hallucinations or 
delusions, with fair insight and judgment.  The Veteran's 
cognitive function was noted to be oriented to person, place, 
time, and situation and his short-term and long-term memory were 
within normal limits.  The Veteran was assessed with PTSD that is 
chronic in nature, depressive disorder not otherwise specified 
which is related to his PTSD, and he was assessed with a GAF 
score of 51.

Also, in April 2008, the Veteran began receiving individual 
therapy for his PTSD at the Sacramento, California Vet Center.  
The Vet Center treatment records indicate that upon being 
screened for PTSD, the Veteran indicated that he had nightmares 
about Vietnam or had thought about it when he did not want to, he 
tried hard not to think about his experiences, and he went out of 
his way to avoid situations that remind him of Vietnam.  The 
Veteran reported that he is constantly on guard, watchful, easily 
startled, feels numb and detached from others and activities and 
his surroundings.  

Treatment notes from the Veteran's December 2008 Vet Center 
intake evaluation noted that the Veteran appeared to be neat, 
friendly, cooperative, of average intelligence, and that he spoke 
at a retarded pace but was oriented to time, place, and person.  
The provider further noted that the Veteran had normal memory 
function, an inappropriate affect, relaxed motor activity, and 
that the Veteran was not experiencing delusions, disorganized 
thinking, or hallucinations. On this occasion, the Veteran 
reported that he had lost five pounds in the last six months, 
that he was experiencing nightmares for four to five hours per 
night, that he had a decreased libido, low energy, and suicidal 
thoughts of running his car off of the road but that he would not 
be able to do this because of his family.  The provider noted 
that there have been no previous suicide attempts and no 
homicidal thoughts or attempts.  The Veteran indicated that he 
has noticed such symptoms having a real impact on his family and 
job.  Specifically, he stated that his first marriage ended upon 
his return from Vietnam and that he had not worked since his 
retirement in 2004 due to frustrations he had with his employer.  
On this occasion the Veteran was assessed with PTSD and 
depression secondary to PTSD.

In February 2009, a private physician indicated that the Veteran 
was undergoing private treatment for depression, to include 
treatment with medication.  Further Vet Center treatment notes 
indicated that the Veteran appeared for therapy with a depressed 
mood.

In March 2009 a private medical provider indicated that the 
Veteran has been unable to work since 2004, although the reason 
for such inability was not reported.  The practitioner stated 
that the Veteran suffers from PTSD and ongoing depression related 
to his PTSD and daily life stress.  Also in March 2009, a Vet 
Center treatment record indicates that the Veteran spoke of 
having a difficult time dealing with his daughter who was dealing 
with substance abuse issues at that time, as well as in dealing 
with his granddaughter whom he had to drive to juvenile hall for 
staying out all night.  

In April 2009, a statement from the Veteran's daughter indicated 
that she has lived with the Veteran for the past twelve years 
along with her two children.  She indicated that the Veteran is 
very irritable and has kicked her out of his home several times 
which has made her seek counseling for her and her two children.  
She stated that she fears that she will not have a home due to 
the stress that he has put her and her children through.  She 
stated that her father has been unable to work since 2004 and 
that he has had many problems with his co-workers.  She stated 
that he does not socialize with many people and that he cannot 
stand being around large crowds - that he often sits at home 
staring at nothing.  She reported that he has unexpected tantrums 
over just about anything causing him to scream, run, and throw 
things at her.  She reported that on one occasion he got physical 
with her in front of her children.  She stated that due to her 
fear of her father's anger, she has been to counseling and was 
prescribed antidepressants and anxiety medications.  

An April 2009 statement from the Veteran's spouse indicates that 
she knew the Veteran prior to him leaving for Vietnam and that 
upon his return he was a different man.  She stated that he would 
blow up and have temper tantrums which have worsened over the 
years and that no one ever knows what will set him off.  She 
reported that he would blow up over anything, such as not having 
the house in perfect order the way the Veteran wanted it, or 
leaving the cap off of the toothpaste.  She further stated that 
the Veteran would wake up in the middle of the night and hide 
behind the bedroom door afraid that he was going to be attacked, 
and that he exhibited anger and an exaggerated startle response 
if he was ever approached unexpectedly.  She also stated that the 
Veteran did not get along with his co-workers at his place of 
employment and that he has not been employed since 2004.  She 
reported that most of the time the Veteran just sits around and 
stares at things, that he does not like being around crowds of 
people and that he does not engage in any social activities.  She 
stated that she herself has been put on antidepressants to help 
her deal with the Veteran and that she has almost left him 
several times due to his unpredictable anger outbursts.

An August 2009 Vet Center statement of treatment indicates that 
the Veteran was experiencing the following symptoms of PTSD:  
intrusive thoughts, nightmares of combat events, severe distress 
when exposed to stimuli associated with memories of combat 
events, avoidance of thoughts and activities associated with 
traumatic events, diminished interest in activities previously 
enjoyed, feelings of detachment from others, restricted range of 
affect, difficulty with sleep without medications (both falling 
and staying asleep), difficulty with concentration and memory, 
hypervigilance, low tolerance to stress, difficulty with trust, 
and generalized anxiety.  The Vet Center social worker noted that 
the Veteran continues to suffer from such symptoms to an extreme 
and severe degree.  The social worker further indicated that such 
symptoms have significantly impacted the Veteran's social, 
family, and employment life as demonstrated by his small number 
of friends and his only social activities being veterans' events.  
The social worker noted that the overall severity and length of 
such symptoms appears to be contributing to secondary symptoms of 
depression.  Furthermore, the social worker noted that the 
Veteran suffers from chronic memory and concentration problems 
which are becoming increasingly problematic for the Veteran.

In September 2009, the Veteran presented for a VA biopsychosocial 
assessment.  On this occasion it was noted that the Veteran had 
been receiving treatment at the Vet Center for about two years 
and that he was experiencing the following PTSD symptoms: waking 
up to five times during the night and him having a difficult time 
falling back to sleep which the Veteran indicated has gotten 
progressively worse since he retired in 2004; engaging in 
recreational gambling, losing up to $1500.00 per session, but 
that he limits the amount of money that he takes into the casino 
to $100.00 and gambles approximately three times per week; 
getting angered and blowing up very easily when he was working; a 
decreased libido; low energy; little appetite; feelings of fear, 
helplessness and horror; persistent intrusive thoughts, dreams, 
and nightmares; intense psychological reaction when exposed to 
stimuli; avoidance of social situations, crowds, places, people 
and conversations; feelings of detachment and estrangement; 
difficulty concentrating; hypervigilance and an exaggerated 
startle response.  The examiner concluded that the Veteran was 
experiencing clinically significant distress or impairment in 
social, occupational, and other important areas of functioning.

However, it was also noted that the Veteran was not experiencing 
trouble managing his finances, that he was employed for 12 years 
as a technician immediately preceding his retirement in 2004, 
that he has been married for over 35 years and is independent in 
performing everyday tasks as demonstrated by his assistance in 
the caretaking of his two granddaughters, that he had fair 
personal hygiene, that he enjoyed spending time with two close 
friends, his thought process and content were normal, he was not 
experiencing any suicidal or homicidal ideations or 
hallucinations or delusions, that he was able to restrict his 
gambling habits by reducing the amount of money that he takes 
with him when visiting the casino, that he was not experiencing 
phobias or compulsive rituals, his cognition and memory were 
normal, and his judgment and insight were deemed to be fair.

An October 2009 medication management note indicates that the 
Veteran continued to experience difficulty sleeping and that he 
continued to wake frequently during the night due to nightmares 
and racing thoughts.  The Veteran indicated that he feels 
fatigued and tired throughout the day and that he was 
experiencing mood symptoms every two to three weeks.  It was 
further noted that the Veteran had low motivation, difficulty 
concentrating, psychomotor agitation, and was known at his 
previous place of employment as being a "loose cannon."  On 
this occasion the Veteran reported that he was experiencing 
financial trouble and that he was living off of income received 
from social security and his pension, and that he never expected 
that he would be supporting not only his wife, but also his 
children and two grandchildren.  The Veteran indicated that he 
experienced a strong desire to gamble which he reported began 
seven to eight years ago, after he was injured at work.  The 
Veteran stated that he gambles about three times per week and 
spends approximately $400.00 per month on gambling.  The Veteran 
reported that he experienced suicidal ideation 15 years ago but 
that he never attempted suicide and that he has no plans to.  

At this October 2009 medication consultation appointment, the 
psychiatrist noted that the Veteran had a fair mental status, 
euthymic mood and restricted affect.  It was further noted that 
the Veteran had fair personal hygiene, was casually dressed, and 
that he moves slowly but not ataxic, and that he had a 
cooperative demeanor and somewhat slow but fluent speech.  The 
Veteran's cognition and memory were noted to be grossly intact 
and his judgment and insight were deemed to be fair.  The 
psychiatrist assessed the Veteran with depressive disorder not 
otherwise specified, rule out dysthymia, rule out PTSD, and he 
was assessed with a GAF score of 55.

In December 2009, the Veteran presented for a VA psychotherapy 
appointment for his PTSD.  On this occasion he was reported to be 
calm and cooperative.  The Veteran reported that he was 
continuing treatment at the Vet Center for his PTSD and that he 
was getting about five hours of sleep with the help of 
medication.  He reported that he had been dealing with one of his 
daughter's history of drug abuse and a granddaughter who was also 
involved in drugs.  The Veteran further reported that he had 
plans to visit one of his daughters in Sacramento for the 
holidays.  

In March 2010 the Veteran presented for a VA medication 
management appointment.  On this occasion he reported a 
noticeable positive change in his mood, stating that he does not 
feel as angry and does not blow up as much.  The Veteran further 
reported a noticeable improvement in his lifestyle, relationships 
and ability to get an increased amount of sleep of at least five 
hours per night.  However, the Veteran indicated that he 
continues to gamble three times per week despite a desire to 
avoid the casino.  He stated that he finds himself craving the 
casino and experiences a boost of energy and euthymic effect when 
attending, although he often leaves feeling remorseful, sad, and 
guilty about going.  The psychiatrist noted that the client was 
alert and oriented, maintained appropriate eye contact, was 
causally dressed and had fair hygiene.  The Veteran's demeanor 
was cooperative and polite and his mood was better with a less 
restricted and brighter affect.  The Veteran denied suicidal and 
homicidal ideations, his cognition and memory appeared to be 
intact and his insight and judgment appeared to be fair.  The 
Veteran was diagnosed with depressive disorder, not otherwise 
specified.  The Veteran was assessed with a GAF score of 65.

At a further December 2009 VA medication consultation 
appointment, the Veteran reported improvement since his last 
visit.  On this occasion the Veteran indicated that he was not as 
irritable as in the past, that he no longer blows up, and that 
his sleeping issues had improved, as well as the frequency of his 
nightmares which he indicated had decreased.  The Veteran further 
denied active symptoms but stated that depressive symptoms such 
as fatigue, low motivation, and psychomotor agitation were 
interfering with his activities of daily living.  The Veteran 
stated that he was trying to help rear his grandchildren but that 
he continued to experience conflicts with them regarding behavior 
and drug usage.  The Veteran's mood was described as okay and his 
affect was less restricted.  The Veteran denied suicidal or 
homicidal ideations.  On this occasion, the Veteran was assessed 
with a GAF score of 60.

In May 2010 the Veteran presented for a VA medication management 
appointment.  On this occasion the Veteran reported having a 
depressed mood and that he was sleeping fairly well, so long as 
he took his medications.  He stated that he still dreams but no 
longer has nightmares.  He further reported that he has been 
married for thirty-three years and that his wife puts up with his 
irritability.  He stated that he had to take the eldest of his 
grandchildren to juvenile hall for staying out all night.  The 
Veteran reported that he does not do much all day, but that he 
used to play softball on a senior league and that he still goes 
to the casino three times per week, never taking in more than 
$20.00 in per visit.  The psychiatrist noted that the Veteran was 
well dressed and nicely groomed with a pleasant demeanor and 
spoke with modulated and low volume speech.  The Veteran's mood 
and affect were described as neutral and the Veteran denied 
suicidal and homicidal ideations.  The Veteran's though process 
was described as a bit slow but well organized, and no memory 
impairment or cognitive defects were noted.  The Veteran's 
judgment was described as limited and his insight fair.  He was 
assessed with a GAF score of 65.  On this occasion the Veteran 
was diagnosed with PTSD, combat related, and dysthymia.  

In June 2010 the Veteran requested and appeared for an earlier 
than planned medication management appointment.  The Veteran 
stated that he experienced suicidal ideations a few days prior 
due to having a bad week with his PTSD symptoms and family 
related issues, but that he was no longer feeling suicidal.  The 
Veteran reported that he and his wife were having a difficult 
time dealing with their daughter who was in a substance abuse 
rehabilitation program and their granddaughter who was still in 
detention at juvenile hall.  The Veteran further reported and 
increase in energy since his medications were adjusted, and that 
he had been having a hard time remembering things recently so he 
has started writing everything down.  On this occasion the 
psychiatrist reported that the Veteran was casually dressed with 
a pleasant demeanor, normal speech and thought process, impaired 
short-term memory, a euthymic mood and somber affect, and fair 
judgment and insight.  The Veteran denied suicidal or homicidal 
ideations.  On this occasion, the Veteran was assessed with a GAF 
score of 60. 

Despite the assertions that his PTSD symptoms had affected his 
social capacity, employment, and marital relationship, and that 
he had suffered a reduction of quality of life, the Board notes 
that the Veteran has been married for over 35 years, is able to 
independently care for himself and his granddaughters, he 
maintains fair personal hygiene, he has a few friends with whom 
he associates with and enjoys being around, he is able to travel 
to and keep in contact with his children who live in other 
states, he was able to maintain employment for 12 consecutive 
years immediately preceding retirement in 2004, and he has 
admittedly experienced an overall reduction in intensity of many 
of his PTSD symptoms and an overall elimination of other 
symptoms.  

Furthermore, despite the Veteran's recreational gambling 
activity, the Veteran demonstrates the ability to effectively 
manage his finances and control his spending by reducing the 
amount of money he takes to the casino with him.  In fact, the 
Veteran himself states that he is getting better at managing his 
spending and gambling habits.

Additionally, while the Veteran asserts that he retired in 2004 
due to an inability to manage his anger and outbursts which he 
associated with his symptoms of PTSD, private treatment records 
from July 2002 through August 2003 indicate that he additionally 
suffered from a work related injury in October 2002 when a 
vehicle struck him from behind, injuring his right knee.  
Furthermore, private treatment records further indicate that in 
August 2003, the Veteran sought treatment for low back pain that 
the Veteran indicated began three years prior while he was 
playing softball.  An August 2003 private treatment record 
indicates that the Veteran was diagnosed with chronic low back 
pain and a combination of degenerative disc disease and a 
herniated disc with left radiculopathy.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's PTSD is appropriately evaluated as 50 percent 
disabling.  The competent medical evidence of record demonstrates 
that the Veteran's symptoms of PTSD have been serious in degree, 
and that his disability has not resulted in occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to such 
symptoms as:  suicidal ideation; spatial disorientation; 
obsessive rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); neglect of personal appearance and hygiene; difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

While the Veteran has asserted that he has been experiencing 
forgetfulness and that he feels it is necessary to write many 
things down to remember, the Board notes that at his December 
2009 appointment, the examiner noted that his cognition and 
memory were grossly intact.  The Board finds the examiner's 
assessment of memory to be more probative than the Veteran's lay 
contention on this point, as the examiner has medical training 
rendering him more qualified to identify such.  Furthermore, 
while the Veteran has described having more dark periods of 
depressive symptoms which are reported to cause conflict in his 
marriage, personal relationships and social life, the treatment 
notes show that such episodes have been found to occur less 
frequently and less severe with medication management, and that 
such symptoms have not been shown to be persistent or to impair 
his daily functioning such that a higher evaluation is warranted.
Finally, while suicidal thoughts were mentioned in a December 
2008 Vet Center intake assessment, the Veteran stated he would 
not be able to do that.  Suicidal ideation was denied during 
subsequent treatment, and in an October 2009 report he stated he 
had not experienced suicidal ideation for 15 years, had never 
attempted suicide and had no plans to.  He again reported 
suicidal ideation in June 2010 after having a bad week.  Such 
ideation was acute and resolved.  We he was seen a few days later 
he noted he was not feeling suicidal and he was assigned a GAF 
score of 60 at that time.  Thus, although suicidal ideation was 
mentioned on two occasions, the remainder of the evidence fails 
to reflect such.  The Board is cognizant that not every symptoms 
in the rating criteria needs to be present to award a higher 
rating; however, the totality of the evidence and the symptoms 
reported throughout the appeal period reflect a disability 
picture which more nearly approximates the 50 percent rating 
currently assigned.  Indeed, such conclusion is supported by the 
GAF scores assigned during the course of the claim, which have 
ranged from 51 to 60, indicating moderate to serious 
symptomatology.  

In summary, the Board concludes that the medical findings on 
examinations are of greater probative value than the Veteran's 
allegations regarding the severity of his PTSD.  The 
symptomatology noted in the medical and lay evidence has been 
adequately addressed by the 50 percent evaluation already 
assigned, and do not more nearly approximate the criteria for a 
higher evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an initial 
disability rating in excess of 50 percent for PTSD at any time.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet.  
App. 111, 115 (2008).  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38  
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.  
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


